DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2020 has been entered.
 
Election/Restrictions
Applicants previously elected Group 3, directed to method of tissue engineering (i.e. a method of making a tissue engineered construct).  Applicants further previously elected the species wherein the method involves seeding a biological scaffold with ABCB5+ ocular stem cells.  Claims 33, 45, 48, 49 and 51-55 read on the elected invention, and elected species, and have been considered on the merits.  Claim 43 remains withdrawn from consideration as being directed to a non-elected species, there being no allowable generic or linking claim at this time.  

Claim Interpretation
	Claim 33 is directed to a method for tissue engineering, comprising seeding a tissue scaffold with ABCB5+ stem cells and maintaining the scaffold under conditions such that tissue is formed.  The claim now defines the composition of the scaffold as comprising (i) a porous matrix of cross-linked collagen and glycosaminoglycan, and (ii) a separate semi-permeable layer.  The claim specifies at least 99% of the total cells present in the scaffold are ABCB5+ stem cells.  It is noted that there are multiple types of ABCB5+ stem cells, for example, ABCB5+ mesenchymal stem cells, ABCB5+ ocular stem cells, etc.  Not all stem cells are ABCB5+, not all ABCB5+ cells are stem cells.  The claim requires that the collagen glycosaminoglycan scaffold not be treated with a cytokine ‘prior to implantation’.  The claimed method does not require an active step of implantation, rather implantation is considered a possible future use of the tissue engineered construct made via the claimed method.  As cells, per se, contain treat the scaffold with cytokines.  This limitation thus contradicts the claim and has necessitated a rejection under 35 USC 112(b). 
Claim 52 defines the scaffold as a Meshed Bilayer Wound Matrix.  The broadest reasonable interpretation of the claim (as it defines the scaffold) is that the scaffold is a meshed bilayer matrix, comprising cross-linked collagen and glycosaminoglycan (i.e. incorporating limitation of parent claim 33), and contains a semi-permeable silicone layer (i.e. incorporating the limitations of parent claim 49).  The term “meshed” is considered to have same effect as ‘being in the form of a mesh’.  The limitation regarding “wound matrix” is an intended use; this term only limits the composition such that it is physically capable of being applied to a wound (i.e. of a size/shape that is possible to apply to some wound on some subject).  Applicants are directed to MPEP 608.01(v) and 2173.05(u) for directions on use of a trademark or trade name in a claim. 
	Claims 53-55 define the pore size of the scaffold.  There is no indication in the specification that these pore sizes are critical or yield any unexpected results. 
	Claim 56 defines the ABCB5+ stem cells as ABCB5+ ocular stem cells.  

Response to Arguments/Amendments
RE: Rejection of claim 42 under 35 USC 103 over Frank et al (US 2015/0374756), in view of Vrana et al:
	Cancellation of claim 42 renders the rejection thereof moot. 	

RE: Rejection of claims 33, 45, 46, 48, 49, and 51-55 under 35 USC 103 over Bartholomew et al, in view of Frank et al (2008):
	Applicants have traversed the rejection on the grounds that the claims now require that the scaffold not be treated with cytokines prior to implantation.  
	In response, this argument has been considered and is found persuasive.  Bartholomew et al, in view of Frank et al, render obvious seeding of ABCB5+ dermal stem cells onto an Integra scaffold in culture media, maintaining the cells on the scaffold, and then implanting the cell-seeded scaffold.  As the cells, per se, contain and secrete cytokines, the step of seeding the cells onto the Integra scaffold means the Integra scaffolds are treated with a cytokine prior to implantation.  This is now excluded by the claims.  The rejection is withdrawn as failing to meet all claim limitations. 

	In response, the argument has been fully considered, but is not found persuasive.  Applicants provide no evidence to support the assertion that the BM-MSCs of Bartholomew et al have distinct immunomodulatory properties than the ABCB5+ dermal MSCs of Frank et al.  Examples 1-3 of the instant specification do not compare ABCB5+ dermal MSCs to BM-MSCs.  The requirement for a prima facie case of obviousness is that there is a reasonable expectation that substitution of one known element (in this case the ABCB5+ dermal MSCs of Frank et al) for another known element (the BM-MSCs of Bartholomew et al) would yield predictable results.  In the instant case, Bartholomew et al teach that MSCs from different sources can be used in their method (See Bartholomew et al, ¶0031).  Furthermore, Frank et al (2008) specifically teaches that the ABCB5+ dermal MSCs show similar differentiation capacity and nearly identical profile with respect to surface markers as BM-MSCs (See Frank et al (2008), ¶0032).  Frank et al says “The [ABCB5+ dermal mesenchymal] stem cells may be used for any purpose that mesenchymal stem cells from other sources [sic: courses] are used.” (Frank et al, abstract).  These disclosures in Bartholomew et al and Frank et al (2008) provide a reasonable basis to conclude that the ABCB5+ dermal MSCs can be substituted for BM-MSCs to achieve the same effects.  
	Applicants further assert that one would not have replaced the cells of Bartholomew with the cells of Frank eta l without cytokine activation based on the teachings of Bartholomew et al.
	In response, it is submitted the claims do not preclude cytokine activation of the ABCB5+ stem cells, but rather only preclude cytokine treatment of the scaffold. 

RE: Provisional rejection of claims 33, 45, 46, 48, 49, and 51-55 on the ground of nonstatutory double patenting over claims of US Patent Application 16/029777 in view of Bartholomew et al (US 2013/0017175):	Applicants have not traversed the rejection.
	However, the rejection is withdrawn due to the claim amendment that precludes the scaffold from being treated with a cytokine prior to implantation.  The co-pending claims render obvious seeding ABCB5+ MSCs onto in vitro will serve to treat the scaffold with a cytokine prior to implantation.  

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33, 45, 48-49, 52-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 has been amended to recite wherein the collagen glycosaminoglycan scaffolds are not treated with a cytokine prior to implantation.  The original disclosure has been reviewed, but does not provide support for this new limitation.  The limitation is interpreted as meaning the scaffold cannot be contacted with any cytokine prior to implantation.  The claimed method does not require implantation.  Thus in embodiments wherein the scaffold is never implanted, this means the scaffold can never be contacted with any cytokine.
At Pg. 3, ln 29-Pg 4, ln 2 of the originally filed specification, it is stated that the scaffold may include bioactive agents that enhance wound healing.  Cytokines are not specifically mentioned. There is no mention of timing of application/provision of the bioactive agents.  This does not provide support for the current limitation.
At page 12, ln 18-27 of the originally filed specification, it is stated that the polymer (which appears to refer to the scaffold) can contain a bioactive molecule in addition to stem cells.  Cytokines are not specifically mentioned.  
At Pg 17, ln 23-28 of the originally filed specification, it is stated that soluble factors can be included with ABCB5+ stem cells, and cytokines may be examples of soluble factors.  There is no mention of timing of application/provision of the soluble factors to any scaffold.  This does not provide support for the current limitation. 
	At Pg 23, ln 4-18 of the originally filed specification, it is stated that cytokines can be used to promote cell regeneration and differentiation.  There is no mention of timing of application/provision of the cytokines to any scaffold.  This does not provide support for the current limitation.
	Example 4, at Pg. 37 of the originally filed specification, ABCB5+ dermal MSCs are provided to an Integra scaffold which has already been implanted into a wound.  As cells contain cytokines, this does provide support for a limitation where the scaffold is first implanted, and then cytokines are provided to the scaffold (in situ).  However, this does not provide support for exclusion of contacting the scaffold with cytokines prior to implantation.  
Absence of disclosure of a step/element does not provide support for exclusion of said step/element.  Applicants are carving out a scope which they did not originally envisage.  Thus the amendment introduces new matter and is rejected under 35 USC 112(a).  Introduction of the new matter has necessitated withdrawal of art and NSDP rejections.  Removal of the new matter will result in reinstatement of these rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 45, 48-49 and 52-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
method for tissue engineering, the method comprises seeding ...a scaffold with ABCB5+ stem cells and maintaining the scaffold under conditions such that tissue is formed.  The claim now further requires that the scaffolds are not treated with a cytokine prior to implantation.  The limitation is interpreted as meaning the scaffold cannot be contacted with any cytokine prior to implantation.  Cells contain cytokines. This means the scaffold cannot be contacted with cells prior to implantation.  However, the claimed method does not require implantation.  In embodiments wherein the scaffold is not implanted, this is effectively preventing carrying out the method as claimed (as the scaffold cannot be contacted with cells prior to implantation, and if the scaffold is never implanted, then the step of seeding the scaffold with cells cannot be carried out).  Overall, the metes and bounds of the claim cannot be determined.  Specifically, it cannot be determined if the claimed method is missing a required step of implanting the scaffold [without having prior contact with cytokines and/or cells], or if the claim is erroneously limiting itself to a method wherein the wherein clause is actually preventing carrying out the active steps.  Correction is required. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633